THE COURT
held, following the decision of the supreme court in the case of Stevenson v Beggs [17 Wall. (84 U. S.) 182], that the distiller was liable for the amount of spirits which the survey under the 10th section of the act of July 20, 186S T15 Stat. 129]. ascertained him to be able to produce from the material used, irrespective of the *378amount which he may have-in fact, produced; nor could he be permitted to show a loss of material occurring subsequently to the beginning of the process by mashing for the production of spirits; that his only remedy was an appeal to the commissioner of internal revenue, who was vested by law with the authority to allow any equitable -claims for abatement; that under the policy of the revenue laws no such power was possessed by the courts.